""
                                                                                              ..:
                                                                                              .....
                                                                                              ><
                                                                                                                     >-
                                                                                                                     I-

INMATE CORRESPONDENCE REPLY- Govt. Code 552.028
                                                                                              1-
                                                                                              ,.:                    ...
                                                                                                                     :::::0
                                                                                                                     Q...

                                                                                                                     c
                                                                                              !2:
                                                                                            S:·=>
To: Richard Lee Pollard                                   From: District Clerk Llano Coll!l!i         C
                                                                                                           =
                                                                                                           Ln
    #01934170                                                   832 Ford St.            :::l ~
    Wallace Pack Unit                                           Llano, TX 78643         ffi : : :_ W       "'
    2400 Wallace Pack Road
    Navasota, TX 77868                                                               ><->
                                                                                            w:;: ...J
                                                                                     uS- ac:: 0..
                                                                                           -c(    ()  u.
                                                                                                           -
                                                                                                           CD




                                                                                     ot;   2:
Trial Court Cause No: CR6692
                                                                                     -,a:
                                                 Court of Appeals No.: 03-14-00545-CR ~
                                                                                       c:J     .......          -
Dear Mr. Richard Lee Pollard,                                                                  ""'
                                                                                               ~
                                                                                               <..>
                                                                                                                I-   >-
                                                                                                                <C   CD

     Upon receipt of proper fee, the copies you requested will be prepared and mailed.
           Non-certified copies are$ 1.00 per page. Certified copies are$ 1.00 for certification.
     The cost for copies requested will be $._ _ _ __
      See also Government code 552.028 (a) a governmental body is not required to accept
      or comply with a request for information form (1) an individual who is imprisoned or
      or co'!fined in correctional facility; .....

     We will need a court order to prepare the copies you requested at no charge to you.

     Contact the Court Reporter listed below to request a copy of the Statement of Facts
     and fees.
     Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      Your Petition for Writ of Habeas Corpus has been received and filed. Article
      11.07 of the Texas Code of Criminal Procedure affords the State 15 days to answer. After that 15
      days the Court has 20 days in which it may order a hearing. If no order has been entered 35 days
      from the filing date, the petition will be forwarded to the Court of Appeals for their consideration.

      The following document has been filed in the above listed case:
      A file-stamped copy of document is attached.

      This date, the transcript of your Petition for Writ of Habeas Corpus has been
      forwarded to the Court of Appeals.

      This is to acknowledge your motion for Shock Probation, please be advised the
      Court has GRANTED/DENIED same.

'i   Other: Enclosed you will find a copy of the Reporters Record and the Clerk's Record as per
           your written request filed with the Llano County District Clerk on 3/11/15. This office
            has prepared a copy of the records based on the notice from the Court of Appeals
            in regards to the Anders brief.

All further correspondence should indicate the above cause number.

                                                         Respectfully,
                                                         District Clerk, Llano County
   June 8, 2015
                                                         ~ ;.~,I.J•I ~eputy
                             CLERK'S CERTIFICATE OF SERVICE



I, Joyce Gillow, Clerk of the 33'd/424th Judicial District Court of Llano County, Texas, certify that
I have complied with TRAP 34.5{g) and 34.6(h) as required. I certify that on the 11th day of
March, 2015 by placing in the United States Mail return receipt requested a true copy of the
clerk's record and reporter's record with Certified Mail# 7014 0510 00018417 5574.



                                                                                    Joyce Gillow, Clerk
   U.S. Postal Service .                                            33r<1 I 424th Judicial District Court
   CERTIFIED MAILP RECEIPT                                                              832 Ford Street
  (Domestic Ma11 Only, No Insurance Coverage Provided)
                                                                    ~              Llano County, Texas
                                                                                ~,..__._... Deputy
                                                                                            \




                SE:NDEH CU',7PLETE !HI> SECTION

                • Complete Items 1, 2, and 3. Also complete         A.. SJg-.a
                  Hem 4 ff Restricted Delivery Is desired.                                                       []Agent
                • Print your name and address on the reverse        X                                            0 Addresses
                  so that we can return the card to you.
                • Attach this card to the back of the mailpieoe,
                                                                    B. Rocelved by (Printed Name)         I c. Date of Delivery
                    or on the front Wspace permits.
                                                                    D.lsd~addn>SSdilfelentlromltem1? 0 Yes
                .1. Article Add.....ad to:                   ~t         H YES, enter delivery addn>SS below:     0 No
               ~~Y"d lL-<- Vo\\on~J
               *DICI341'1o                              '
               Wo..\ ID.c.t ?o..tiL u~\-
                                                                    3.~Type
               'd. '"\oo vJc'.l.\~liH- P£L L 'L i2a>--d                 jl!I.Certifled Mall" 0 Priority Mall Exprsss•
                                                                        0 Fteglslelsd       0 Return Receipt for Merchandise
                NCM.J £l ~c.l..a. , "11. '1 'I~ lti                     Cl Insured Mall     Cl Collect on Delivery
                                                                   4. Restricted Dsllvery? (EXtra Fes)           0 Yss

                            7014 0510 0001 8417 5574
                f\l,Fonn 3811, July 2013                  Domestic Return~